Citation Nr: 0714156	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a heart condition, as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated coronary artery disease is 
shown as likely as not to have been caused by the veteran's 
service-connected PTSD.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
his disability manifested by coronary artery disease is 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of secondary service connection for a 
heart disorder has been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran's service records do not show, and he does not 
assert, that his heart disorder (diagnosed as coronary artery 
disease) became manifest during military service or the 
presumptive period after discharge.  Instead, he argues that 
the claimed disorder is caused by his service-connected PTSD.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran had a documented myocardial infarction (MI) in 
1989 and is shown currently to be competently diagnosed with 
coronary artery disease (CAD).  He also has service 
connection for PTSD since May 2002, rated as 100 percent 
disabling from that date.  Accordingly, the only remaining 
question is medical nexus evidence establishing a connection 
between the current cardiac disability and the service-
connected PTSD.  

The record reflects conflicting medical opinions as to 
whether there is a medical nexus between the currently 
demonstrated CAD and his service-connected PTSD.  

Favorable to the claim, the veteran's private physician 
provided a statement in September 2002 that there was 
"absolutely no doubt" in his mind that the veteran's 
premature CAD and its manifestations were integrally related 
to the PTSD syndrome.  

In support of his opinion, the physician stated that it was a 
well-documented medical fact that patients with severe 
hostility, anger and anxiety suffer premature incidents of 
CAD, and noted that the veteran suffered his first MI at age 
40.  The physician also stated that the veteran had no 
typical risk factors for coronary disease other than mild 
tobacco use as a youngster.  

Conversely, two VA physicians have stated that the veteran's 
CAD is not related to his PTSD.  

The veteran had a VA general medical examination in December 
2002 in which the examiner noted that the veteran had smoked 
one-half pack of cigarettes per day, finally quitting in 
1990, and noted that the veteran's father had died at age 60 
of CAD.  The examiner noted a diagnosis of CAD.  

The December 2002 VA examiner stated that the veteran's risk 
factors for CAD included family history of CAD, cigarette 
smoking history, and male over 45 years old.  The examiner 
stated that it was "unlikely" that the veteran's heart 
condition was related to his PTSD.  

In July 2003, another VA physician reviewed the veteran's 
claims file and stated PTSD was unrelated to CAD because it 
was not a recognized risk factor.  In July 2004, the same VA 
physician stated in support of his opinion that the term 
"mild tobacco use" as used by the veteran's private 
physician was not a quantified diagnosis (i.e., not expressed 
in terms of packs-per-day) and there was no convincing 
literature evidence to confirm the opinion of the private 
physician.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches; as true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In this case, the Board finds that the medical opinions of 
the private physician and the two VA physicians are, 
essentially, equally credible and probative on the question 
of medical nexus.  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
However, the veteran's private physician in this case had 
treated the veteran for 10 years, and the Board accordingly 
assigns considerable deference to this physician's knowledge 
of the veteran's overall physiology and symptomatology.  A 
medical professional is not competent to opine as to matters 
outside his scope of expertise.  LeShore v. Brown, 8 Vet. 
App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 
(1995).  

The letterhead of the private physician establishes that he 
is a cardiologist and a diplomate of the American College of 
Cardiology, so he is shown to be within the scope of his 
expertise.  The record does not reflect the specialties or 
qualifications of the two VA physicians.  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  

In this case, the VA physicians and the private physician 
have supported their respective opinions with clinical 
rationale of nearly equal detail and persuasiveness.  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  As noted, the thoroughness and 
detail of the conflicting opinions is nearly equal.  Also, 
access to the claims file (and the service medical records 
therein), while advantageous in articulating an opinion 
regarding direct service connection, is less advantageous 
when as here the issue is secondary service connection for a 
disability.  

Thus, the medical evidence appears to be in relative 
equipoise on the question of a causal relationship between 
the service-connected PTSD and the cardiac disorder, 
diagnosed as CAD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and by extending the benefit of the 
doubt to the veteran, the Board finds that service connection 
for CAD, as secondary to the service-connected PTSD, is 
warranted.  


ORDER

Service connection for coronary artery disease, as secondary 
to the service-connected PTSD, is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


